The per curiam of the trial judge, solely upon which our decision herein must be based since the testimony adduced was not transcribed, contains nothing that causes me to entertain a reasonable doubt that the confessions of the accused were free and voluntary. Rather, the analysis therein of the testimony offered is convincing that the State affirmatively showed, as it was obligated to do, that the confessions were freely and voluntarily given.
As to the circumstances surrounding the striking of the accused by the Hammond police officer, the per curiam explains: "The evidence showed that Wilson was not questioned about the murder of the Petrolias at Hammond, and the questions asked him by the Hammond Police were absolutely foreign to the Petrolia murder, and the act of violence on the part of the Hammond policeman had no connection or anything to do with the confession that was later made by Wilson. As a matter of fact, whilst Wilson was at Hammond he was not asked a single question about the Petrolia murders." This being true, the striking could not and did not influence the making of the confessions (concerning the Petrolia murders for which defendant was tried) so as to render them inadmissible. See State v. Rini, 151 La. 163, 91 So. 664; State v. Lamotte, 168 La. 837, 123 So. 591.
Nor does the per curiam disclose that the accused was interrogated for an unreasonably lengthy period of time, or in an *Page 330 
otherwise unfair manner, such as might constitute the use of duress and intimidation in the obtaining of the confessions. It shows merely, regarding the matter of time, that he was arrested in Hammond at nine o'clock of the night of July 15, 1946, and signed the confession at five o'clock the next morning in the State Police Headquarters. As to when the interrogation commenced during that period and whether or not it was continuous and unduly severe are questions which the per curiam does not answer.
I respectfully dissent.